Citation Nr: 1223067	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-31 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for a back disability.  
  
5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969, including service in the Republic of Vietnam.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of (1) entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and (2) entitlement to service connection for tinnitus, are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  On April 24, 2009, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the appeal for entitlement to service connection for a bilateral foot disability.  

2.  The medical evidence of record does not show that the Veteran has a current diagnosis of prostate cancer, for VA purposes.

3.  The medical evidence of record does not show that the Veteran has a current diagnosis of a back disability, for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a bilateral foot disability, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Prostate cancer was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  A back disability was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
The duty to notify was satisfied in this case by way of a letter dated April 2007 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what information and evidence was required to substantiate the service connection claims on appeal on a direct and presumptive basis, to include as due to exposure to Agent Orange, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice of the type of evidence necessary to establish a disability rating and an effective date for the disabilities on appeal.      

All of the relevant facts have been properly developed, and all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran also identified as pertinent several sources of outstanding private treatment records, including those from Hendricks Regional Health, Sterling Clinic, Community Hospital North, and Clarian West Medical Center.  Responses from these providers indicated that they had no records pertaining to the Veteran or that they were destroyed.  See responses dated December 2008, January 2009, and April 2009.  Additional private treatment records from the Immediate Care Center, B.D., M.D., A.M., M.D., Methodist Medical Group, C.R., M.D., S.F., M.D., Urology of Indiana, and Meridian Medical Group were obtained and associated with the claims file.  Attempts to obtain private treatment records from D.D., M.D., N.W., M.D., and Drs. B. and W. were unsuccessful.  The Veteran was notified in March and May 2009, respectively, that VA was unable to obtain records from D.D., M.D. and Dr. B.  VA requested records from N.W., M.D. from an address provided by the Veteran, but no response was received.  The Veteran also asserted on more than one occasion that N.W., M.D. and Dr. W. were deceased or that their contact information was no longer valid.  See January 2009 statement, April 2009 hearing testimony.  

The duty to obtain a medical examination with respect to the Veteran's claims of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange, and a back disability, is not triggered in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's service treatment records are negative for a diagnosis of or treatment for prostate cancer and/or a back disability and there is no evidence of such disability within one year after discharge from service.  Further, there is no evidence of a diagnosis of or treatment for prostate cancer or a back disability during the appeal period and none of the competent evidence of record suggests that these claimed disabilities have a relationship to the Veteran's period of active military service or to any incidents therein.  Thus, there is no requirement to obtain a VA medical examination with regard to these issues.  See McLendon, 20 Vet. App. at 85-86; see also, Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).
       
Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(e).

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On April 24, 2009, prior to the promulgation of a decision in the appeal, the Veteran requested at a hearing before a decision review officer that the issue of entitlement to service connection for a bilateral foot disability be withdrawn from appellate jurisdiction.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issues and it is dismissed.

II.  Service Connection Claims

The Veteran contends that he is entitled to service connection for prostate cancer, to include as due to exposure to Agent Orange, and a back disability.  

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during this service to an herbicide agent unless there is affirmative evidence to establish that the veteran was not exposed during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).

Certain diseases and certain types of cancers may be presumed to have resulted from exposure to certain herbicide agents such as Agent Orange.  38 C.F.R. 
§§ 3.307, 3.309(e).  Thus, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam War Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a diagnosis of one of the specific diseases listed in 38 C.F.R. § 3.309(e) must be of record.

Even if the Veteran is not entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that a veteran was not precluded under the Veterans' Dioxin and Radiation Exposure Compensation Standards Act from establishing service connection with proof of direct actual causation).  

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.303(a); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection for certain disabilities, including arthritis and tumors, may be granted on a presumptive basis if manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113; 38 C.F.R. 3.303(d).  

While 38 U.S.C.A. § 1154(b) (West 2002) relaxes the evidentiary burden for a combat veteran with respect to evidence of an in-service occurrence of an injury, it does not create a statutory presumption that a combat veteran's disease or injury is automatically service-connected.  Rather, the Veteran must still provide competent evidence of a relationship between an injury in service and a current disability.  38 U.S.C.A. § 1154; Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  Consideration is also given to the places, types, and circumstances of the Veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) . 

The Board has an obligation to provide reasons and bases supporting this decision, but there is no need to discuss, in detail, all of the evidence submitted by the Veteran on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Factual Background 

Service treatment records associated with the claims file revealed that the Veteran was afforded a clinical evaluation and physical examination in February 1968 prior to entering service.  The clinical evaluation was essentially normal and no evidence of a prostate or back disability was found.  The Veteran was also afforded a clinical evaluation and physical examination in October 1969 prior to discharge from service.  The clinical evaluation was essentially normal and no evidence of a prostate or back disability was found.  There was no evidence of an in-service back disability as the Veteran alleged and no evidence of these claimed disabilities within one year after discharge from service.

The first pertinent post-service treatment record is dated November 2006, several decades after discharge from service.  Included in the claims file is a statement from S.F., M.D.  According to Dr. F., the Veteran had recent elevations in his prostate specific antigen (PSA) tests.  The Veteran's urological history was otherwise unremarkable except for a ureteral stone in 2002.  The diagnosis was elevated PSA.  Dr. F. recommended a prostate biopsy.  This procedure was performed in March 2007 and the results were negative.  

In April 2007, the Veteran submitted a statement in support of his claim in which he indicated that he received private treatment for prostate problems, but he acknowledged that he was unsure if he had prostate cancer.  

The Veteran presented to B.D., M.D. in April 2007.  According to Dr. D., the Veteran had a history of elevated PSA tests, as well as a prostate biopsy.  Dr. D. noted the presence of urological symptoms, including urgency, frequency, trouble emptying, some nocturia, and weak stream.  Dr. D. recommended a follow-up PSA in four months.  The Veteran also underwent a colonoscopy at a private medical facility in October 2007.  The impression was one colon polyp, as well as small internal and external hemorrhoids.  

The Veteran returned to a VA medical facility in June 2008 for a routine urology appointment.  His past medical history was significant for benign prostatic hypertrophy, elevated PSA, colon polyps, and nephrolithiasis, among other conditions.  

The Veteran submitted several statements in support of his claim dated September 2008.  Specifically, the Veteran indicated a past medical history significant for elevated PSA.  According to the Veteran, Dr. D. stated that since "my PSA was so high he was pretty sure it was cancer."  The Veteran also reported undergoing a prostate biopsy which was negative.  Regarding his back, the Veteran recounted an incident in service where he slipped and strained his back while carrying his gear and/or moving ammunition.  The Veteran stated that he was seen in sick call, prescribed medication, and given three days of bed rest following this incident.  In 1970, shortly after discharge from service, the Veteran stated that he received private treatment for back spasms and that he continued to receive private treatment for back problems from various providers through the 1970s and 1980s.  

Additional lay statements were associated with the claims file in April 2009.  For instance, the Veteran's mother submitted a statement in which she described the manner in which the Veteran changed after his period of active service.  The Veteran's father also provided a similar statement.  

The Veteran testified before a decision review officer in April 2009.  Regarding his claim for prostate cancer, the Veteran reported having a history of elevated PSA tests with a negative biopsy.  According to the Veteran, subsequent biopsies were recommended, but the Veteran declined these due to the side-effects of the procedure.  The Veteran expressed a general dislike of doctors.  He also testified that he injured his back in service while stationed in Okinawa, Japan.  In particular, the Veteran stated that he injured his back moving gear and ammunition.  Although the Veteran was engaged in combat in service, he denied injuring his back in combat.  He did indicate, however, that his back bothered him during combat operations at times.  According to the Veteran, he received private treatment for back problems from several providers following discharge from service.  Most of these providers, by the Veteran's own account, were deceased or their whereabouts unknown.  He noted, however, that he had not been to a doctor about his back in approximately seven or eight years.  Nevertheless, the Veteran reported having back problems since service.

A.  Prostate Cancer

The Veteran's service personnel records show that he had active service in the Republic of Vietnam.  Therefore, exposure to Agent Orange is presumed.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Additionally, prostate cancer is a disease found to have a scientific relationship such that it can be presumed that exposure to herbicides used in Vietnam during the Vietnam Era is a cause of the disease.  See 38 C.F.R. § 3.309(e).  However, as explained below, there is no evidence of record that the Veteran has currently diagnosed prostate cancer.  

The Veteran's service treatment records and post-service treatment records are negative for a diagnosis of or treatment for prostate cancer.  There is also no evidence of diagnosed prostate cancer within one year after discharge from service.

The Veteran has expressed the opinion that his claimed prostate cancer is related to his active military service, to include as due to exposure to Agent Orange.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, while the Veteran reported that he had symptoms indicative of this disability, to include elevated PSA tests and urinary problems, the evidence of record does not demonstrate that the Veteran possess the ability, knowledge, or experience to provide a competent medical opinion that he currently has prostate cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Prostate cancer is a complex disorder and, therefore, is not a disorder capable of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board acknowledges that medical evidence of record reflects that the Veteran has elevated PSA tests.  However, a March 2007 prostate biopsy was negative and the Veteran testified in April 2009 that no doctor ever provided a medical opinion to him that stated elevated PSA tests, coupled with a negative prostate biopsy, indicated the presence of prostate cancer.  Moreover, elevated PSA tests alone are not considered a disability for which compensation can be awarded under applicable VA regulations.  See generally, VA Rating Schedule.  

The Board is also aware that the Veteran reported that Dr. D. said that given the Veteran's high PSA, that it was "pretty sure" to be prostate cancer.  It is unclear from the record whether this statement was made prior to or after the prostate biopsy.  However, the negative prostate biopsy militates against a finding of prostate cancer and private treatment records obtained from Dr. D. are negative for a diagnosis of or treatment for such disability.  Moreover, at no time during the pendency of this appeal has the Veteran demonstrated, nor has the medical evidence shown, a diagnosis of prostate cancer.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Accordingly, service connection for prostate cancer, to include as due to exposure to Agent Orange, is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange, this doctrine is not applicable in this case.

B.  Back Disability

The Veteran's service treatment records and post-service treatment records are negative for a diagnosis of or treatment for a back disability.  There is also no evidence of a back disability, to include arthritis, within one year after discharge from service.

The Veteran and the authors of lay statements of record have expressed the opinion that his claimed back disability is related to his active military service.  See Davidson, 581 F.3d. at 1315.  However, while the Veteran and other lay persons reported that the Veteran had symptoms indicative of this disability, the evidence of record does not demonstrate that these individuals possess the ability, knowledge, or experience to provide a competent medical opinion that he currently has a back disability.  Jandreau, 492 F.3d at 1377; Espiritu, 2 Vet. App. at 494.  A back disability is a complex disorder and, therefore, is not a disorder capable of lay diagnosis.  See Woehlaert, 21 Vet. App. at 462.  Consequently, lay assertions of a diagnosis cannot constitute evidence upon which to grant the claim for service connection.  Lathan, 7 Vet. App. at 365. 

The Veteran testified in April 2009 that he experienced back problems, to include pain, intermittently since discharge from service.  Pain is not a disability for which VA compensation can be awarded.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran also claimed to have injured his back in service.  Service treatment records contained no references to such an injury and even if the Veteran sustained a back injury in service as alleged, the Veteran has not demonstrated, nor has the medical evidence shown, a diagnosis of a back disability at any time during the pendency of this appeal.  See McClain, 21 Vet. App. at 321.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  

Accordingly, service connection for a back disability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-56.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disability, this doctrine is not applicable in this case.


ORDER

The issue of entitlement to service connection for a bilateral foot disability is dismissed.

Service connection for prostate cancer, to include as due to exposure to Agent Orange, is denied.
Service connection for a back disability is denied.  


REMAND

The Veteran also contends that he is entitled to service connection for PTSD and tinnitus.  Specifically, the Veteran attributed his claimed PTSD and his currently diagnosed tinnitus to his period of active service, to include exposure to combat.  

A.  Acquired Psychiatric Disorder, including PTSD

The Board has rephrased the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See generally, Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (finding that a claim for PTSD cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim).

The Veteran's service treatment records are negative for a diagnosis of or treatment for an acquired psychiatric disorder, to include PTSD.  There is no evidence of a psychiatric disability within one year after discharge from service.  The Veteran was afforded a VA psychiatric examination in June 2007.  It was noted that the Veteran had service from March 1968 to October 1969, including service in the Republic of Vietnam for which he was awarded the Combat Action Ribbon, among other decorations.  The Veteran recounted a traumatic incident in September 1969 in which he and two fellow service members had their position hit with a rocket-propelled grenade.  The Veteran reported injuries to the two men and stated that he may have been knocked unconscious.  Following a mental status examination and psychiatric testing, the examiner determined that the Veteran presented with some symptoms of PTSD, but did not exhibit sufficient symptoms to warrant a diagnosis of PTSD.  In fact, no Axis I diagnosis was provided at that time.

The Veteran submitted several statements in support of his claim dated September 2008.  He recalled participation in several combat operations during service, including Operation Daring Rebel and Operation Thunderbolt, and he reported subjective symptoms of social isolation and exaggerated startle response since discharge from service.  By the Veteran's own account, he first heard of PTSD in the 1980s and was recently encouraged by a co-worker and a VA employee to file a service connection claim for this disability.  
 
The Veteran testified before a decision review officer in April 2009.  Specifically, the Veteran stated that he was told by a counselor or social worker at his place of employment that he had PTSD.  According to the Veteran, this individual reached this conclusion based on statements that the Veteran made about his period of active service.  However, the Veteran stated that no record was made of this visit, nor did the Veteran seek additional mental health counseling from this provider or any other provider due to the perceived stigma associated with getting such treatment.  The Veteran also testified about his claimed symptoms and the manner in which they affected his daily life.

A further review of the claims file shows that, to date, there is no diagnosis of or treatment for an acquired psychiatric disorder, to include PTSD.  However, it appears that the Veteran not been given proper notice of the information and evidence needed to substantiate his claim.  Moreover, the regulations governing service connection for PTSD were amended, effective July 13, 2010.  See 38 C.F.R. § 3.304(f)(3) (2011).  As the Veteran has not been notified of the revised regulations, the RO must undertake such action on remand.  Finally, the Veteran must be afforded a VA examination to determine the etiology of his claimed psychiatric disorder(s) and its relationship to service, if any. 
  
B.  Tinnitus

While the Veteran's service treatment records are negative for a diagnosis of or treatment for tinnitus, and there is no evidence of an organic disease of the nervous system within one year from the date of discharge from service, the Veteran has consistently stated that he had intermittent ringing in his ears since discharge from service.  See VA treatment records, lay statements, and hearing testimony dated April, May, and June 2007, September 2008, and April 2009.  

The Veteran was afforded a VA audiology examination in October 2007 to determine the etiology of his tinnitus.  It was reported at that time that the Veteran had constant tinnitus for the past five to ten years, but that he also had symptoms for "years before that."  According to the audiologist, the Veteran's tinnitus was "less likely as not" caused by or a result of noise exposure during military service.  In support of this conclusion, the audiologist stated that the Veteran reported that the tinnitus began in the past five to ten years and not during service.  The audiologist also indicated that the Veteran had 35 years of occupational noise exposure doing construction and factory work.  

The Board finds this examination report to be inadequate for evaluation purposes.  A careful reading of the Veteran's statements provided during the VA examination indicated that he experienced constant tinnitus for the past five to ten years, but that he also had symptoms for "several years before that."  The audiologist's rationale to support the conclusion that the Veteran's tinnitus was "less likely as not" caused by or a result of noise exposure during military service because his tinnitus began in the past five to ten years is not an accurate reflection of the Veteran's medical history.  Therefore, the Veteran must be afforded a new VA examination on remand to determine the etiology of his currently diagnosed tinnitus and its relationship to service, if any. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues currently on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must obtain all relevant VA medical records from June 2008 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must advise the Veteran of the information and evidence needed to substantiate his service connection claim for an acquired psychiatric disorder, to include PTSD.  The RO must also notify the Veteran of the amended regulation with regard to PTSD.  38 C.F.R. § 3.304(f)(3) (2011).

3.  The RO must prepare a summary for the examiner of the stressor or stressors that it has determined are established by the record, to include the Veteran's fear of hostile military activity if it is found consistent with the Veteran's military service.  The examiner must be instructed that only those events may be considered for the purpose of determining whether Veteran was exposed to a stressor in service.  In light of the Veteran's receipt of the Combat Action Ribbon, any claimed combat stressors are sufficiently corroborated if it is consistent with the Veteran's service.  

4.  After the above development is completed, the Veteran must be afforded a VA examination by a psychiatrist to assess the nature and etiology of any psychiatric disorder found.  The psychiatrist must ascertain the nature of all psychiatric disabilities and proper diagnoses thereof, to include PTSD, as set forth in the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The claims file and all records on Virtual VA must be made available to the psychiatrist, and the psychiatrist must specify in the report that the claims file and Virtual VA records have been reviewed.  The psychiatrist must specify the dates encompassed by the Virtual VA records that were reviewed.  The psychiatrist must integrate the previous psychiatric findings and diagnoses of current findings to obtain a true picture of the nature of the Veteran's psychiatric status.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  The examination report must include a detailed account of all pathology found to be present.  The RO must specify for the psychiatrist the stressor or stressors that it has determined are established by the record.  After a review of the evidence of records, and with consideration of the Veteran's statements, the examiner must provide diagnoses for all psychiatric disorders found.

If the diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed stressors found to be established by the record are sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.  

If a psychiatric disorder other than PTSD is found, the VA psychiatrist must opine as to whether any such psychiatric disorder is related to the Veteran's military service, to include as due to any incidents therein.  If more than one psychiatric disorder is found, and manifestations of each separate psychiatric disorder cannot be distinguished, the examiner must so state.

A complete rationale for all opinions must be provided.  If the psychiatrist cannot provide the requested opinions without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

5.  The Veteran must be afforded a VA examination to determine whether the currently diagnosed tinnitus is related to his military service.  In providing the etiological opinion, the examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the Veteran's currently diagnosed tinnitus is related to his period of active service or any incident therein.  The examiner is also asked to comment on the significance, if any, of the Veteran's post-service occupational and recreational noise exposure.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the requested examination has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  An examination report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

8.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


